Citation Nr: 1042904	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  05-06 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to an initial rating in excess of 50 percent for a 
dysthymic disorder.




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION


The Veteran served on active duty from March 1972 to July 1973.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, 
which granted service connection for a dysthymic disorder and 
assigned a 30 percent disability rating, effective December 7, 
1994.  

In December 2004, the RO increased that rating to 50 percent, 
effective December 7, 1994, the effective date of service 
connection.  The Veteran continued his appeal for a higher 
disability rating.  See AB v. Brown, 6 Vet. App. 35 (1993).

In January 2009, the Board remanded this case.  The requested 
development has been accomplished.  


FINDING OF FACT

During the appeal period (from the effective date of service 
connection), the Veteran's dysthymic disorder rendered him 
demonstrably unable to obtain or retain employment.


CONCLUSION OF LAW

The schedular criteria for a 100 percent disability rating for 
dysthymic disorder have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.7, 4.129, 4.130, Code 9405 (regulations in 
effect prior to November 7, 1996).



REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim 
is being granted.  As such, any deficiencies with regard to VCAA 
are harmless and nonprejudicial.

A review of the VA medical records shows that in December 1994, 
the Veteran reported that he was depressed and needed treatment.  
He felt that he had no energy, was irritable, and was 
periodically suicidal.  The impression was depression.  He was 
unemployed.  In January 1995, the Veteran was afforded a VA 
examination.  Mental status examination revealed that he was 
plainly and neatly dressed with a very quiet, solemn, and subdued 
demeanor.  He answered questions briefly and volunteered very 
little.  Thought processes were normal.  There were no delusional 
or hallucinatory elements.  Mood was depressed.  Sensorium was 
intact.  He was competent.  The impression was depressive 
reaction.  

January 1995 records reflect that the Veteran had depression with 
a lack of self esteem as well as a desire to sleep and avoid 
people and family.  It was noted that the Veteran had lost his 
job with the Postal Service (years before) and disliked his 
current (part-time) job at a shoe factory.  The Veteran expressed 
occasional suicidal and homicidal ideation, but no plan.  He 
indicated that he would feel too guilty because of his daughter 
and grandmother.  Mental status examination revealed that the 
Veteran's appearance was unremarkable.  His affect was full and 
appropriate.  His mood was depressed. There were no 
hallucinations or delusions.  There were no psychomotor changes 
or any thought process disorder.  His insight was intact.  His 
cognitive functioning was intact.  

In March 1998, the Veteran was afforded a VA examination.  At 
that time, the Veteran reported that he was unemployed and had 
held 30-40 jobs since he left service.  He was last employed at a 
warehouse in a temporary position.  He had worked at the Postal 
Service for six years, until 1993, but he left due to psychiatric 
problems.  At the time of the examination, thought processes were 
no delusions or hallucinations.  His mood was a little subdued.  
Sensorium was intact.  He was competent.  

In March 1999, the Veteran was examined by Cassandra Wanzo, M.D., 
who noted the Veteran's history of having numerous jobs since 
service.  She indicated that the Veteran lived alone and had 
never been married.  The Veteran reported that relationships did 
not work for him because he got angry and wanted to be by 
himself.  He indicated that he had a 23 year old daughter.  He 
had no friendships.  Mental status examination revealed that the 
Veteran was casually dressed.  His affect was constricted.  His 
mood was anxious and depressed.  He had very poor eye contact and 
mumbled when speaking.  He denied suicidal or homicidal ideation, 
paranoid ideation, obsessive-compulsive symptoms, panic symptoms, 
or auditory or visual hallucinations. He was oriented in all 
spheres.  He was able to recall 2 out of 3 objects in 5 minutes 
and do serial 7's.  He was unable to name 5 prior Presidents.  He 
was able to abstract proverbs.  The impression was dysthymic 
disorder.  The Global Assessment of Function (GAF) was 45.  The 
examiner indicated that the Veteran had a chronically depressed 
mood that occurred for most of the day, more days than not, for 
at least 2 years, with insomnia, low energy, low self esteem, and 
poor concentration.  His GAF scores further reflected serious 
impairment in social and occupational functioning.  The examiner 
stated that the Veteran had been unable to sustain meaningful 
friendships with females, co-workers, and supervisors.  He had 
not been able to maintain employment.  

In March 2003, the Veteran was afforded a VA examination.  At 
that time, it was noted that the Veteran was employed and had 
been working about 30-35 hours per week.  He indicated that when 
dealing with customers, he wanted to smash them in the head, but 
he had to eat, so he was working.  Mental status examination 
revealed that the Veteran had a nonchalant attitude and slightly 
mumbled speech.  He did not display memory impairment.  With 
regard to recollection of Presidents, he indicated that he hated 
them so badly that he could kill them.  He mentioned that he had 
tried to get a gun a few years before, but when a background 
check was run, he was denied because he had a psychiatric 
history.  His affective responses were limited in range as he 
maintained an unconcerned, detached, and casual attitude.  He did 
not show any signed of depression or emotionality.  He expressed 
that he has never liked people telling him what to do.  He denied 
having any suicidal thoughts or idea, but admitted that he had 
some thoughts about and that suicide would always remain a 
possibility.  He said he never had hallucinations.  Some 
delusional feelings were inferred from his statements.  His 
insight and judgment were fair and he was competent to handle his 
benefits.  The examiner noted that a review from his past history 
revealed a passive-aggressive personality.  He also had a history 
of multi-drug dependent background.  His diagnosis was 
personality disorder with antisocial, passive-aggressive, and 
paranoid features.  The examiner noted that the Veteran had a 
pervasive pattern of negativistic attitude and resistance to 
performing adequately in society.  He also had a volatile temper 
and difficulty controlling his impulses.  He had landed in jail 
many times for engaging in fights.  The examiner did not see the 
factors of depression or anxiety playing a major role in his 
problems.  It was noted that he Veteran was unable to work with 
people or customers.  His GAF was 42.  

In January 2004, the Veteran was afforded another VA examination.  
The Veteran was oriented to all spheres.  Appearance and hygiene 
were appropriate and behavior was appropriate.  Affect and mood 
were abnormal with flattened affect.  Communication and speech 
were within normal limits.  Panic attacks were absent.  There 
were no delusions or hallucinations.  There were no obsessional 
rituals.  Thought processes were appropriate.  Judgment, abstract 
thinking, and memory were normal.  The examiner stated that 
although the Veteran described feeling persecuted by others, 
there were no frank delusions.  The Veteran had a limited 
lexicon.  The diagnosis was dysthymic disorder.  The GAF was 60.  
The examiner indicated that the Veteran did not have difficulty 
performing the activities of daily living, but he had difficulty 
establishing and maintaining effective work and social 
relationships because of his history of anger problems.  At that 
time, he appeared to pose no threat of persistent danger or 
injury to self or others.  

In March 2004, the vocational and rehabilitative section of the 
RO determined that the Veteran was infeasible to benefit from 
Chapter 31 vocational rehabilitation services, to include due to 
his psychiatric problems.  It was noted that his inability to 
maintain a job made it unreasonable to expect that he could use 
the program and keep competitive employment.  

In October and November 2004, the Veteran was seen by VA on an 
outpatient basis.  It was noted that his grandmother had died.  
It was also noted that the Veteran had lost jobs due to arguments 
at work.  The Veteran was depressed, anxious, and irritable.  The 
diagnosis was dysthymia with paranoia.  In December 2005, it was 
noted that he was still paranoid and had distrust of others.  
Suicidal thoughts were noted.  In May 2006, the Veteran reported 
having cognitive problems.  

In October 2006, the Veteran was hospitalized for unrelated 
medical problems.  He suffered an anoxic brain injury.  The 
Veteran was subsequently treated by VA on an outpatient basis.  
It was noted that his speech was impaired due to a stroke.  He 
expressed that he just wanted to die.  

In July 2009, the Veteran was afforded a VA examination.  At that 
time, it was noted that the stroke had significantly impaired his 
speech as well as other functional areas.  He was currently 
residing in a personal care home.  Depression and hypersomnia 
were noted.  The Veteran expressed suicidal ideation.  He had 
also displayed violent behavior and assaulted persons at his 
residence.  He indicated that he had distrust of others and 
expressed his hatred.  It was noted that the Veteran had good 
relationships with some family members, but only had one friend.  
He expressed a dislike of others.  It was noted that he Veteran 
had a longstanding history of violent episodes, difficulty 
controlling anger, paranoid ideation, and aggressive thoughts 
about others.  Currently, he was depressed with a tearful affect.  
At other times, he laughed inappropriately about serious matters.  
He was alert and oriented to all spheres.  He was cooperative, 
but was unable to provide detailed information due to his stroke.  
There was no evidence of visual hallucinations, obsessions, 
compulsions, or delusional thinking.  He reported suicidal 
ideation.  Thought processes were normal.  However, the Veteran 
did have paranoid ideation.  

The examiner was unable to determine if the Veteran's current 
depressive symptoms were primarily related to his psychiatric 
disorder or his stroke.  The examiner also cited to his past 
diagnosis of a personality disorder.  The current diagnosis was 
depressive disorder, not otherwise specified.  The GAF was 45.  
In an addendum, the examiner indicated that the examiner could 
not differentiate between the social and industrial impact of his 
psychiatric disorder to include his personality disorder and that 
from his stroke.  

Procedurally, the Veteran filed a claim for VA compensation 
benefits in December 1994.  Service connection for depression was 
denied in a May 1995 rating decision.  The Veteran perfected an 
appeal to that decision.  In a July 2003 decision, the Board 
granted service connection for a psychiatric disorder, to include 
dysthymia.  This decision was implemented by the RO in an August 
2003 rating decision.  A 30 percent rating was granted effective 
December 4, 1994, the date of claim.  The Veteran's dysthymic 
disorder was rated under Diagnostic Code 9433; however, that 
diagnostic code was not in existence in 1994.  In a December 2004 
rating decision, the disability rating was increased to 50 
percent effective December 4, 1994, the date of claim for service 
connection, also under Diagnostic Code 9433.  

The Veteran has appealed the rating of his psychiatric disorder, 
effective from the date of service connection.  Dysthymic 
disorder is evaluated in accordance with the criteria set forth 
in 38 C.F.R. Part 4.  Amendments to these criteria became 
effective on November 7, 1996, during the pendency of the 
Veteran's appeal.  See Schedule for Rating Disabilities; Mental 
Disorders, 61 Fed. Reg. 52,695 (1996).

Prior to November 7, 1996, dysthymic disorder was evaluated in 
accordance with the criteria set forth in 38 C.F.R. § 4.132, 
Diagnostic Code 9405.  It was evaluated primarily on the basis of 
the degree to which psychoneurotic symptoms impaired the 
Veteran's ability to establish or maintain effective 
relationships with people, and the degree to which they impaired 
his industrial ability by affecting his reliability, flexibility 
and efficiency.  Id.   Considerable industrial impairment 
warranted a 50 percent rating; and severe industrial impairment 
warranted a 70 percent rating.  Id.  A 100 percent rating was 
provided where: 1) the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community; 2) when there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or 3) when 
the Veteran is demonstrably unable to obtain or retain 
employment.  The Court has held that the Secretary's 
interpretation that the three criteria set forth in Diagnostic 
Code 9400 are each independent bases for granting 100 percent, 
is reasonable and not in conflict with any statutory mandate, 
policy, or purpose.  Johnson v. Brown, 7 Vet. App. 95 (1994).

Under the revised criteria, a 50 percent rating is warranted 
where the disorder is manifested by occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; and difficulty in establishing and maintaining 
effective work and social relationships.  A 70 percent rating is 
warranted where the disorder is manifested by occupational and 
social impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due to such 
symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); and an inability to establish and 
maintain effective relationships.  The highest available rating, 
100 percent, is warranted where the disorder is manifested by 
total occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting oneself or others; an 
intermittent inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, one's own occupation, or one's own name.  38 
C.F.R. § 4.130, Diagnostic Code 9433 (1996-2009). 

Where the law or regulation changes after a claim has been filed 
or reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent congressional or Secretarial intent to 
the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997).  The 
amended versions may only be applied as of their effective date 
and, before that time, only the former version of the regulation 
should be applied.  VAOPGCPREC 3- 2000 (Apr. 10, 2000).  Thus, 
prior to November 7, 1996, the older version of the rating 
schedule is applicable.  As of that date, either version may be 
applied, whichever is more favorable to the Veteran.  In this 
case, the older version is more favorable.  

In this case, the Veteran has historically been unable to obtain 
and retain employment.  His history is replete with job 
terminations due to his anger management issues.  There were 
brief periods of time when he was employed on a part-time basis; 
however, at no point during the appeal period was he able to 
sustain full-time employment for any meaningful period of time.  
He was last employed in that capacity in 1993 for the Postal 
Service, but he was terminated due to psychiatric issues.  The 
Veteran also demonstrated suicidal and homicidal ideation, as 
well as other violent prone behavior.  Prior to his stroke, his 
cognitive functioning was essentially intact.  However, it was 
his emotional dysfunction which negatively impacted his 
employability.  The Board is aware of the Veteran's apparent co-
existent personality disorders; however, the Board is also unable 
to differentiate the symptoms attributable to service-connected 
psychiatric impairment and nonservice-connected psychiatric 
impairment.  See Mittleider v. Brown, 11 Vet. App. 181 (1998).  
During nearly all of the appeal period, the Veteran's GAF was in 
the mid to low 40s, indicative of serious symptoms both socially 
and industrially.  See Richard v. Brown, 9 Vet. App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994).  

Overall, the evidence shows that the Veteran has had serious 
social impairment.  Also, significantly, he has been demonstrably 
unable to obtain or retain employment.  Under the old criteria, 
this type of industrial impairment warranted a 100 percent 
rating.  Clearly, the Veteran also became unable to work due to 
his stroke; however, he was also unable to work due to his 
psychiatric disability.  


Accordingly, a 100 percent rating is warranted for the entire 
appeal period.  As such, consideration of a TDIU is unnecessary.  


ORDER

Entitlement to a 100 percent rating for a dysthymic disorder is 
granted, subject to the rules and regulations governing the 
payment of VA monetary benefits.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


